In an action for a divorce and ancillary relief, the defendant husband appeals, as limited by his brief, from stated portions of (1) a judgment of the Supreme Court, Suffolk County (McNulty, J.), entered May 18, 1998, which, inter alia, awarded the plaintiff wife custody of the parties’ two infant children, maintenance, and child support, and (2) an order of the same court, dated October 22, 1998, which, inter alia, awarded the plaintiff arrears in maintenance and child support in the sum of $6,072 pursuant to the judgment.
Ordered that the judgment and order are affirmed insofar as appealed from, with one bill of costs.
The court’s determination that it was in the best interests of the children to award custody to the plaintiff has a sound and substantial basis in the record (see, Eschbach v Eschbach, 56 NY2d 167, 171; Friederwitzer v Friederwitzer, 55 NY2d 89, 95; Young v Young, 212 AD2d 114, 117).
In addition, the court’s determination to award the plaintiff child support and maintenance arrears commencing from the *769date that she first demanded the relief in her original complaint was proper (see, Reutenauer v Reutenauer, 229 AD2d 776; see also, King v King, 230 AD2d 775; Forbush v Forbush, 115 AD2d 335; Domestic Relations Law § 236 [B] [6] [a]).
The defendant’s remaining contentions are without merit. S. Miller, J. P., O’Brien, Friedmann and Florio, JJ., concur.